DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in response to the reply filed April 23, 2021.
Claims 1, 10, 15-16, and 18 have been amended.
Claims 2, 7, and 13 have been cancelled.
Claims 10-12 and 14-22 have been withdrawn as discussed in the Election/Restrictions section. 
Claims 1, 3-6, and 8-9 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 08, 2021; May 10, 2021; and July 16, 2021 are being considered by the examiner.
Election/Restrictions
Newly submitted claims 10-12, and 14-22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-6, and 8-9, drawn to a method of redirecting a parcel from an alternate delivery location to a primary delivery location using location information of a recipient, classified in G06Q10/0833.
II. Claims 10-12 and 14-22, drawn to medium and method of redirecting a parcel form an alternate delivery location to a primary delivery location based on the distance between the two locations and the amount of progress along a delivery route, classified in G06Q10/08355.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as basing a redirection determination on determining the distance between the two locations and the amount of progress along a delivery route.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because all of the following reasons apply:
a)	The inventions have acquired a separate status in the art in view of their different classification (even though some of the subcombinations do belong to the same classification, those subcombinations contain distinct subject matter and render serious search/examination burden, for at least the reasons (b), (c), and (d) specifically noted below);
b)	The inventions have acquired a separate status in the art due to their recognized divergent subject matter (e.g., the distinct features noted above as separate utilities of the subcombinations);
c)	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries for the distinct features noted above as separate utilities of the subcombinations); and 
d)	The prior art applicable to one invention would not likely be applicable to another invention and would need to be separately analyzed and tailored to construct rejections for the different inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-12 and 14-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are moot in view the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-4, 9-10, 12, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg et al. (U.S. P.G. Pub. 2008/0004995 A1), hereinafter Klingenberg, in view of Foladare et al. (U.S. 5,831,860), hereinafter Foladare.

Claim 1:
Klingenberg discloses a computer-implemented method of redirecting one or more parcels scheduled for delivery to one or more alternate delivery locations to a primary delivery location, comprising: 
receiving, by a processor, an indication that one or more parcels are scheduled for delivery to one or more alternate delivery locations on a first day, the one or more parcels having an intended parcel recipient, the one or more alternate delivery locations being at least one of: a retailer and a kiosk (Klingenberg Figs. 8, 10, 14, 21-22 Hold package at a UPS location; [0079], [0085], [0086] a “will call” request instructs the carrier hold the package for consignee pickup such as at the nearest UPS store); 
Klingenberg does not disclose the following limitations, but Foladare does:
in response to arrival of the first day and based on the indication that the one or more parcels are scheduled for delivery to the one or more alternate delivery locations on the first day, receiving, on the first day, an indication of a location of a computing device associated with the intended parcel recipient (Foladare (Col. 2 Lines 30-52), (Col. 3 Lines 44-57) package makes it way to the carriers premises and the addressee is looked up and if they are subscribed to the redirection service their present location is queried; (Col. 2 Line 53-Col. 3 Line 25) determine current location of addressee);
in response to the receiving, on the first day, of the indication of the location of the computing device, determining that the parcel recipient will not be at the one or more alternate delivery locations on the first day (Foladare (Col. 3 Lines 26-43), (Col. 3 Lines 55-57)  determine disparity between current location of addressee and the address specified by the sender);
at least partially in response to the determining, automatically receiving by a processor, a request to redirect at least one of the one or more parcels to a primary delivery location associated with the intended parcel recipient and based on the location of the computing device, the primary delivery location including one of: a residence of the intended parcel recipient or an office of the intended parcel recipient; 
Klingenberg discloses receiving a request to redirect a parcel (Klingenberg [0073] confirm contact information and delivery instructions; [0078]-[0079] delivery change request to redirect the delivery of a package; [0081]-[0082] provide name and telephone number for redirect request). However Klingenberg does not disclose at least partially in response to the determining, automatically receiving by a processor, a request to redirect at least one of the one or more parcels to a primary delivery location associated with the intended parcel recipient and based on the location of the computing device, the primary delivery location including one of: a residence of the intended parcel recipient or an office of the intended parcel recipient, but Foladare does (Foladare (Col. 3 Lines 40-43) automatically reroute; (Col. 3 Line 58 - Col. 4 Line 25) reroute preferences in table 1 show a package may be sent to addressee’s office based on their location).
One of ordinary skill in the art would have included identifying a difference in the location of a recipient on delivery day from a delivery location in order to proactively determine when and where to reroute a package thereby reducing the rate of failed delivery attempts. It would have been obvious to one of ordinary skill in the art before the effective filing date to include comparing recipient location and delivery location as taught by Foladare in the system of Klingenberg, since the claimed invention is merely a combination of old elements in the art of package delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to reduce the rate of failed delivery attempts.
Klingenberg, as modified by Foladare, teaches the following limitations:
determining, by a processor, whether the intended parcel recipient is authorized for a redirection of at least one of the one or more parcels (Klingenberg [0059], [0134], [0155] carrier website may include an authentication feature that may be required prior to accepting and processing input affecting the delivery of a package; [0125] shipment scenario begins with consignee executing an on-line purchase of a product and providing appropriate information to the shipping system); 
at least partially in response to determining that the intended parcel recipient is authorized, substantially automatically facilitating, by a processor, redirection of the at least one of the one or more parcels from the one or more alternate delivery locations to the primary delivery location (Klingenberg [0082] confirm redirect request).

Claim 3:
Klingenberg in view of Foladare teaches all of the elements of Claim 1, as shown above. Additionally, Klingenberg discloses: 
the primary delivery location is a residence of the intended parcel recipient (Klingenberg [0079] original delivery location is consignee’s home); and 
determining whether the intended parcel recipient is authorized comprises substantially automatically determining that the intended parcel recipient is authorized based at least in part on receiving the request in reply to a notification of the one or more scheduled deliveries (Klingenberg [0063], [0096] delivery notification; [0097] recipient may click on the link in the delivery notification to enter delivery preferences).

Claim 4:
Klingenberg in view of Foladare teaches all of the elements of Claim 1, as shown above. Additionally, Klingenberg discloses: 
receiving a request from an intended parcel recipient account associated with a common carrier (Klingenberg [0155] consignee logs into consignor’s website); and 
substantially automatically determining that the intended parcel recipient is authorized based at least in part on receiving the request from the intended parcel recipient account (Klingenberg [0155] carrier’s website may also include an authentication feature).

Claim 9:
Klingenberg in view of Foladare teaches all of the elements of Claim 1, as shown above. Additionally, Klingenberg discloses: 
the one or more parcels scheduled for delivery to the one or more alternate delivery locations comprise one or more items purchased by the intended parcel recipient as part of an order from an online retailer (Klingenberg [0125] typical scenario begins with the consignee executing an on-line purchase of a product); 
the computer-implemented method further comprises receiving, by a processor, information associated with the order, the information comprising authentication information associated with the intended parcel recipient (Klingenberg [0125] order information provided to the shipping system); and
determining whether the intended parcel recipient is authorized comprises determining whether the intended parcel recipient is authorized based at least in part on the authentication information associated with the intended parcel recipient (Klingenberg [0059], [0155] carrier website may include an authentication feature).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Foladare further in view of Zimberoff et al. (U.S. P.G. Pub. 2013/0061337 A1), hereinafter Zimberoff.

Claim 5:
Klingenberg in view of Foladare teaches all of the elements of Claim 1, as shown above. However, Klingenberg does not disclose the following limitations, but Zimberoff does: 
determining, by a processor, that the intended parcel recipient is substantially currently logged into an intended parcel recipient account on the computing device (Zimberoff [0119] token includes a username and password); and 
at least partially in response to determining that the intended parcel recipient is substantially currently logged into the intended parcel recipient account on the computing device, determining that the intended parcel recipient is authorized (Zimberoff [0018], [0038], [0041], [0131], [0143] authenticating access using the IP address of the source of the request).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include authenticating the network identifier of a request as taught by Zimberoff in the authentication feature of Klingenberg, since the claimed invention is merely a combination of old elements in the art of receiving remote requests, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to automatically prevent fraudulent requests.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Foladare further in view of Bansal et al. (U.S. 7,254,549 B1), hereinafter Bansal.

Claim 6:
Klingenberg in view of Foladare teaches all of the elements of Claim 1, as shown above. However, Klingenberg does not disclose the following limitations, but Bansal teaches: 
the intended parcel recipient is authorized to redirect the at least one of the one or more parcels based on determining that a source of the request is associated with the intended parcel recipient using publicly available information (Bansal (Col. 3 Lines 1-13) request may be authorized by network address or by conventional caller ID means).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the caller ID information as taught by Bansal in the system of Klingenberg, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to easily detect fraudulent requests before resorting to private resources.

Claim(s) 8, 14, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Foladare further in view of Williams (U.S. 10,007,712 B1), hereinafter Williams. 

Claim 8:
Klingenberg in view of Foladare teaches all of the elements of claim 1, as shown above. Klingenberg discloses an authentication feature in order to process input that affects the delivery of a package (Klingenberg [0059], [0134], [0155] carrier website may include an authentication feature that may be required prior to accepting and processing input affecting the delivery of a package; [0125] shipment scenario begins with consignee executing an on-line purchase of a product and providing appropriate information to the shipping system), however Klingenberg does not disclose the following limitations, but Williams does: 
the source of the request is an e-mail (Williams (Col. 12 Lines 54-60) request may be made by  text message or email); 
determining the source of the request comprises determining an e-mail address from which the e-mail was received (Williams (Col. 11 Line 53-Col. 12 Line 2) authenticate a transaction by matching the phone number of the text message request with the registered phone number; (Col. 12 Lines 10-26) check the mobile phone number of the device that originated the request to check if it matches the registered phone number; (Col. 15 Lines 33-39) request may be for the purchase and shipment of an item); and 
determining whether the source of the request is associated with the intended parcel recipient comprises determining whether the e-mail address is associated with the intended parcel recipient (Williams (Col. 11 Line 53-Col. 12 Line 2) authenticate a transaction by matching the phone number of the text message request with the registered phone number; (Col. 12 Lines 10-26) check the mobile phone number of the device that originated the request to check if it matches the registered phone number; (Col. 15 Lines 33-39) request may be for the purchase and shipment of an item).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include authenticating the source of a request as taught by Williams in the authentication feature of Klingenberg, since the claimed invention is merely a combination of old elements in the art of receiving remote requests, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to automatically prevent fraudulent requests.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628